Per Curiam.
The agreement of January 30, 1932, in reference to the payment of legal services contemplated only the payment of legal services in connection with the future management of the property and did not inure to the benefit of the plaintiffs. Under the circumstances the trial court was in error in granting judgment in favor of the plaintiffs.
Judgment reversed, with thirty dollars costs, and complaint dismissed on the merits, with costs.
All concur. Present — Hammer, Frankentbaler and Noonan, JJ.